 

Exhibit 10.27 

 

AGREEMENT OF SALE

 

THIS AGREEMENT made this 17th day of July, 2014, (the "Effective Date") between
Centennial Plaza 555, LLC, a Delaware limited liability company, with an office
at c/o Kimco Realty Corporation, 3333 New Hyde Park Road, Suite 100, New Hyde
Park, New York 10018 (hereinafter, "Seller"), and American Realty Capital IV,
LLC, a Delaware limited liability company, with an office at 405 Park Avenue,
15th Floor, New York , New York 10022 (American Realty Capital IV, LLC or its
permitted assignee pursuant to Section 9 below, hereinafter referred to as,
"Buyer").

 

WHEREAS, Seller owns a shopping center located in Oklahoma City, Oklahoma,
commonly known as "Centennial Plaza" (the "Shopping Center"), and Seller wishes
to sell and Buyer wishes to buy the Shopping Center;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.            DEFINITIONS. The following expressions shall have the meanings set
forth below:

 

1.1           "Real Estate" means the land described on Exhibit 1 and all of the
buildings and other improvements constructed thereon.

 

1.2           "Space Lease(s)" means all lease(s), license(s), concessions or
other occupancy or use agreements (other than subleases, licenses or concession
agreements made by Space Lease tenants except to the extent of Seller's
interest, if any), including all modifications, addenda and supplements thereto
and guarantees thereof, applicable to any part of the Real Estate. All existing
Space Leases as of the date hereof are listed on attached Exhibit 2.

 

1.3           "Property" means collectively all of Seller's rights and interests
in the Real Estate, the Space Leases and the other assets described in Article 2
hereof.

 

1.4           "Closing Date" means the date on which Closing occurs. "Closing"
means the event whereby title to the Property is actually conveyed by Seller to
Buyer.

 

1.5           "Service Contracts" means all written agreements pursuant to which
goods, services or supplies are furnished on a recurring basis for the operation
of the Real Estate. A list of such Service Contracts is attached as Exhibit 3.

 

1.6           "Escrow Agent" means First American Title Insurance Company.

 

1.7           "Due Diligence Period" means a period of time commencing on
Buyer's receipt of all the Property Information, as defined in Article 1.14
hereof, and expiring at 5:00 P.M., central standard time, upon the date which is
thirty (30) days after Buyer acknowledges receipt of same using the form
attached as Exhibit 9.

 

1.8           "Permitted Exceptions" means those certain title exceptions as
defined in Section 6 hereof.

 

1.9           "Personal Property" means all personal property and equipment (if
any) owned by Seller and located on the Real Estate.

 

1

 

 

1.10         The "Deposit" shall consist of the amount of One Million and
00/100ths Dollars ($1,000,000.00) plus all interest earned thereon.

 

1.11         "Intangibles" means all trademarks, service marks, trade names,
names and logos used in connection with the advertising and promotion of the
Property or otherwise relating to the Property, including, without limitation in
any way, the name or trade name "Centennial Plaza" or any variations thereof,
together with all good will of the business connected with the use of and
symbolized by such trademarks, service marks, trade names, names and logos, any
telephone numbers and listings for the Property and any copyrights, trade
secrets, intellectual property, assignable warranties and guarantees and other
intangible property relating to the Property.

 

1.12         "Effective Date" means the date on which this Agreement has been
duly executed by both Buyer and Seller and a fully executed counterpart has been
received by Buyer; such date shall be inserted (by the last of Buyer or Seller
to execute this Agreement) in the preamble of this Agreement.

 

1.13         "Title Company" means Escrow Agent.

 

1.14         "Property Information" means all of the materials to be delivered
by Seller to Buyer described on Exhibit 8 attached hereto in Seller's possession
or under Seller's control. Seller shall deliver Property Information to Buyer
within ten (10) days of the Effective Date.

 

2.            SALE AND PURCHASE. In accordance with the provisions of this
Agreement, Seller agrees to sell, convey, assign and transfer to Buyer, and
Buyer agrees to purchase and acquire from Seller, subject to the Permitted
Exceptions and Space Leases, all of Seller's right, title and interest in and
to: (a) the Real Estate; (b) the Space Leases; (c) any Personal Property; (d)
any land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining the Real Estate; (e) any strips or gores adjoining the
Real Estate; (f) all appurtenances, hereditaments and tenements appertaining to
the Real Estate; (g) the Service Contracts (not including any management and/or
leasing agreement); (h) the Intangibles; and (i) all mineral, water and
irrigation rights of Seller, if any, running with or otherwise pertaining to the
Real Estate.

 

3.            PURCHASE PRICE. The "Purchase Price" for the Property shall be
Twenty-Seven Million Six Hundred Thousand and 00/100ths Dollars
($27,600,000.00), and shall be paid as follows:

 

A.            (i)          Not later than two (2) business days after the full
execution of this Agreement, Buyer shall deposit the Deposit with Escrow Agent.
The Deposit shall be in good funds, either by bank check to the order of Escrow
Agent or wire transfer of federal funds for immediate credit.

 

(ii)         The Deposit shall be invested by Escrow Agent in a sound financial
institution's money market fund or account which pays interest or dividends, in
Escrow Agent's name separate from its personal and business accounts. All
investment decisions shall be made by Buyer. If no Closing occurs, all interest
or dividends earned shall be paid to the party entitled to the escrowed
proceeds, which party shall pay all income taxes thereon. The parties shall
furnish Escrow Agent with their respective tax identification numbers. At
Closing, Escrow Agent shall pay the Deposit (together with all interest earned
thereon) to Seller; and the Deposit (including all interest earned thereon)
shall be a credit against the Purchase Price. All escrow fees, if any, charged
by Escrow Agent shall be equally shared by Seller and Buyer. Escrow Agent shall
hold the Deposit as set forth above unless either Seller or Buyer makes a
written demand upon Escrow Agent for the Deposit accompanied by a certificate
signed by an authorized representative of the party making the demand stating
sufficient facts to show that said party is entitled to receive the Deposit
pursuant to the terms of this Agreement. Upon receipt of such demand, Escrow
Agent shall give three (3) days written notice to the other party of such demand
and of Escrow Agent's intention to remit the Deposit to the party making the
demand on the stated date, together with a copy of the affidavit. If Escrow
Agent does not receive a written objection before the proposed date for
remitting the Deposit, Escrow Agent is hereby authorized to so remit. If,
however, Escrow Agent actually receives written objection from the other party
before the proposed date on which the Deposit is to be remitted, Escrow Agent
shall continue to hold the Deposit until otherwise directed by joint written
instructions from Seller and Buyer or until a final judgment of an appropriate
court. In the event of a dispute, Escrow Agent may place the Deposit with an
appropriate court and, after giving written notice of such action to the
parties, Escrow Agent shall have no further obligations with respect to the
Deposit. The parties acknowledge that Escrow Agent is acting as a stakeholder at
their request and for their convenience, that Escrow Agent shall not be deemed
to be the agent of either of the parties, and the Escrow Agent shall not be
liable to either of the parties for any act or omission on its part unless taken
or suffered in bad faith or in willful or negligent disregard of this Agreement.
Seller and Buyer shall jointly and severally indemnify and hold Escrow Agent
harmless from and against all costs, claims and expenses, including reasonable
attorneys' fees, incurred in connection with the faithful performance of Escrow
Agent's duties hereunder. Escrow Agent acknowledges agreement to the provisions
of this Agreement applicable to it by signing on the signature page of this
Agreement.

 

2

 

 

B.           At Closing, and subject to the terms and provisions of this
Agreement, Buyer shall pay Seller, after deducting the Deposit, the balance of
the Purchase Price by wire transfer of immediately available federal funds.
Seller shall furnish Buyer with wire transfer instructions prior to Closing.

 

C.           In the event Buyer fails to pay the Deposit as and when required
herein, or if paid by check, such check fails to be collected in the ordinary
course of business, Seller shall have the right by written notice to Buyer to
terminate this Agreement.

 

D.           In connection with any Personal Property included in the sale, the
parties agree that no part of the Purchase Price shall be deemed to have been
paid by Buyer on account thereof.

 

4.            CONDITIONS PRIOR TO CLOSING; DUE DILIGENCE PERIOD.

 

4.1           Buyer shall at Closing accept the Property in AS IS physical
condition as exists on the date hereof, subject to reasonable wear and tear
between the date hereof and the Closing Date. Buyer acknowledges that Buyer will
have the Due Diligence Period to inspect the Shopping Center or cause an
inspection thereof to be made on Buyer's behalf and it is understood and agreed
that neither Seller nor any person acting or purporting to act for Seller has
made or now makes any representation as to the physical condition (latent or
patent or otherwise), income, expense, operation, legality of current rents, or
any other matter or thing affecting or relating to the Shopping Center except as
herein specifically set forth. Buyer hereby expressly acknowledges that no such
representations have been made and Buyer further agrees to take the Shopping
Center "as is" as of the date hereof and subject to normal use, wear, tear, and
deterioration between now and Closing. Buyer agrees that Seller is not liable or
bound in any manner by any financial or written statements, representations,
real estate brokers' "set-ups", or information pertaining to the Shopping Center
furnished by any real estate broker, agent, employee, trustee, servant or other
person, unless the same are specifically set forth herein. It is understood and
agreed that all understandings and agreements heretofore had between the parties
are hereby merged in this Agreement which alone fully and completely expresses
their agreement and that the same is entered into after full investigation,
neither party relying upon any statement or representation made by the other not
embodied in this Agreement.

 

3

 

 

4.2           On and after the date hereof, Buyer shall have access to the
Property for the purpose of making engineering, survey or non-intrusive
inspections and independent investigations (including, without limitation an
environmental Phase I site analysis). Should Seller receive new or updated
Property Information regarding the Property after the date first written above
and prior to Closing, Seller will promptly notify Buyer of such fact and will
promptly deliver complete copies thereof to Buyer. Notwithstanding the
foregoing, Buyer shall have no right to, and hereby covenants and agrees that it
will not, meet with any Space Lease tenants on the Real Estate unless Buyer has
given not less than forty-eight (48) hours prior written notice of its intention
to meet with such tenant regarding the Property or the Space Lease (which such
notice may be delivered by electronic mail) and Buyer has given Seller an
opportunity to be present at such meeting (however, the unavailability of a
representative of Seller will not delay or prevent an inspection by Buyer).
Buyer agrees to defend, indemnify and hold Seller harmless from any personal
injury or property damage or other damage, loss or liability caused by the
negligence or willful misconduct of Buyer in doing any testing, inspections or
survey, or in the event of a violation by Buyer of its covenants under the
preceding sentence; and such obligation shall survive the Closing or sooner
termination of this Agreement; provided, however, such agreement to defend,
indemnify and hold Seller harmless shall not apply to the negligence or willful
misconduct of Seller or its agents, employees or contractors. Buyer, its agents,
representatives and contractors, shall enter the Real Estate at their own risk
and acknowledge that Seller has not and will not take any steps to secure the
Real Estate or any conditions thereon and Buyer will so advise any person
entering the Real Estate on its behalf. Buyer waives and releases any claims by
and on behalf of itself, its agents, representatives and contractors regarding
any injury sustained while on the Real Estate, excepting claims for the
negligence or willful misconduct of Seller and/or its agents, employees or
contractors. If this Agreement is canceled for any reason, except Seller's
willful default hereunder, Buyer agrees to deliver to Seller upon payment by
Seller to Buyer of Buyer's cost thereof, copies of those non-confidential,
non-proprietary third party prepared investigations, studies and/or tests which
Buyer may have elected to obtain.

 

4.3           (a)          Buyer shall have the Due Diligence Period within
which to inspect and examine the Real Estate, the Space Leases and the Service
Contracts. In addition to the information delivered by Seller to Buyer prior to
the Effective Date, Seller shall deliver to Buyer (either by physical delivery
or by posting on a website to which Buyer has access) during the term of this
Agreement such other documents or materials regarding the ownership,
construction, or operation of the Property which are in the possession or
control of Seller or its agents as Buyer shall reasonably request provided that
in no event shall Seller be obligated to deliver or make available to Buyer any
of Seller's internal memoranda or attorney client privileged materials with
respect to the Property.

 

(b)          Prior to the end of the Due Diligence Period, Buyer shall have the
right by giving written notice to Seller and Escrow Agent to cancel and
terminate this Agreement for any reason, or no reason at all, without liability
except as set forth in Sections 4.2 and 15.7. Upon receipt of such notice prior
to the end of the Due Diligence Period, Escrow Agent shall deliver the Deposit
to Buyer. In the event Buyer fails to give such notice prior to the expiration
of the Due Diligence Period, Buyer's right to cancel this Agreement pursuant to
this Section 4 shall lapse.

 

4.4           In addition to all other conditions precedent set forth in this
Agreement, Buyer's obligations to perform under this Agreement and to close
escrow are expressly subject to the following:

 

(a)          the issuance of an owner's policy (the "Owner's Policy") of title
insurance (or a written commitment therefor) subject only to the Permitted
Exceptions in form and content as set forth in Section 6 below;

 

4

 

 

(b)          the deposit with Escrow Agent of an executed affidavit of Seller
and such other documentation as may be reasonably required by Escrow Agent to
allow for the deletion of the mechanics' lien exception from the Owner's Policy;

 

(c)          Seller shall diligently and in good faith endeavor to obtain and
deposit with Buyer not later than five (5) days prior to the Closing Date of (i)
original, fully executed estoppel certificates (the "Estoppel Certificates")
from each of the tenants under Space Leases in a form that is either (A)
required by the Space Lease in question or, (B) if no form is so required, then
in a form reasonably acceptable to Buyer, and, in each case, dated not more than
forty-five (45) days prior to Closing (provided, however, Estoppel Certificates
dated more than forty-five (45) days prior to Closing due to Buyer exercising
its extension option pursuant to Section 11.1 of this Agreement shall not be
deemed "stale") and naming Buyer (or its designee) and such lender of which
Buyer provides written notice to Seller pursuant to the notice provisions hereof
("Lender") as addressees and (x) verifying the basic facts of the applicable
Space Lease (term, rental, expiration date, options, if any exist),
(y) confirming that there are no defaults by the landlord under the applicable
Space Lease, no unperformed or "punchlist" construction items and no unpaid
tenant improvement allowances or leasing commissions, and (z) if tenant's
obligations under the applicable Space Lease have been guaranteed by another
person or entity, also cover such guaranty and also be signed by such
guarantor(s) and (ii) an original, fully executed estoppel certificate executed
by all other parties to any applicable reciprocal easement agreement or
declaration of covenants, conditions and/or restrictions which Buyer identifies
as an "REA" in Buyer's Title Notice ("REAs") and addressed or certified to Buyer
(or its designee and any Lender of which Buyer provides written notice to Seller
pursuant to the terms hereof) stating that such instrument is in full force and
effect and is not modified (except as disclosed in such estoppel certificate)
and, to the best knowledge of the party giving the estoppel, the other party or
parties thereto is/are not in default under the applicable instrument and all
amounts, if any, owing under the applicable agreement have been paid in full
(each, an "REA Estoppel"). Estoppel Certificates that (1) are dated not more
than the number of days prior to the Closing Date permitted pursuant to the
immediately preceding sentence, (2) have all blanks completed or marked not
applicable, as appropriate, (3) have all exhibits completed and attached, as
applicable, (4) do not indicate (x) any material discrepancy from the Property
Information, (y) any lease amendment or assignment that was not previously
provided by Seller to Buyer as part of the Property Information received at the
commencement of the Due Diligence Period and which is not reasonably acceptable
to Buyer, or (z) any material and adverse claim or landlord default, and (5) if
the Tenant's obligations under the applicable lease have been guaranteed by
another person or entity, also cover such guaranty and are also signed by the
guarantor(s) (items (1)-(5) being collectively referred to herein as, the
"Estoppel Requirements") are herein referred to as the "Tenant Executed Estoppel
Certificates". In the event that Seller shall not have obtained Tenant Executed
Estoppel Certificates from Home Depot, Gordmans, Best Buy and Guitar Center
(collectively, the "Required Tenant Executed Estoppel Certificates") at the
Closing, Buyer shall have the rights set forth in the paragraph following
condition (f) below. Seller agrees to forward any Tenant Executed Estoppel
Certificates received by Seller from a tenant to Buyer within three (3) business
days after Seller's receipt of same;

 

(d)          there has been no "Insolvency Event" with respect to any tenant
under the Space Leases. As used in this subsection (j), an "Insolvency Event"
shall have occurred if the tenant becomes insolvent within the meaning of the
United States Bankruptcy Code, 11 U.S.C. Sec. 101 et seq., as amended (the
"Bankruptcy Code"), files or notifies Seller or any affiliate of Seller that it
intends to file a petition under the Bankruptcy Code, initiates a proceeding
under any similar law or statute relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts (collectively, hereinafter, an
"Action"), becomes the subject of either a petition under the Bankruptcy Code or
an Action, or is not generally paying its debts as the same become due;

 

(e)          Intentionally Deleted.

 

5

 





 

(f)          delivery to Buyer of evidence that any existing management
agreement and/or leasing agreement entered into by Seller with respect to the
Property has been terminated.

 

If the foregoing conditions (a) through (f) have not been satisfied by the
specified date or the Closing Date, as the case may be, then Seller shall not be
in default except as provided in this Section 4.4, and Buyer shall have the
right, by giving written notice to Seller and Escrow Agent, to (i) cancel and
terminate this Agreement without liability except as set forth in Sections 4.2
and 15.7 or (ii) to waive said conditions and proceed with Closing or (iii)
extend such scheduled Closing Date for such amount of time as Buyer deems
reasonably necessary to allow Seller to satisfy conditions (a), (b), (d) and (e)
up to a maximum period of fifteen (15) days; provided, however, either party may
elect, by giving written notice to the other party and Escrow Agent, to extend
such scheduled Closing Date to allow Seller to obtain the Required Tenant
Executed Estoppel Certificates as provided in the foregoing condition (c) up to
a maximum period of thirty (30) days. Estoppel Certificates shall be dated not
more than forty-five (45) days prior to Closing (provided, however, Estoppel
Certificates dated more than forty-five (45) days prior to Closing due to Buyer
exercising its extension option pursuant to Section 11.1 of this Agreement shall
not be deemed "stale"). If Buyer elects to give written termination notice as
set forth above, Buyer shall do so not later than three (3) days after the
aforesaid specified date or the Closing Date (as may be extended as provided
above), as the case may be; otherwise, Buyer's right to so terminate shall
lapse, cease and expire. Upon receipt of such written notice to terminate,
Escrow Agent shall deliver the Deposit to Buyer.

 

Notwithstanding the foregoing paragraph, Buyer and Seller agree that the
following shall be a default or breach under this Agreement and the terms and
conditions set forth in Section 14.2 shall apply:

 

(i)           with respect to (a) above, Seller's willful action, inaction or
refusal resulting in a condition in which Seller has not satisfied the
requirements for the issuance of the Owner's Policy as may be necessary or
commercially reasonable for the Title Company to issue the Owner's Policy;

 

(ii)          with respect to (b) above, Seller's failure or refusal to deliver
the affidavit of Seller in substantially the form attached hereto as Exhibit 6;

 

(iii)         with respect to (c) above, Seller's willful action, inaction or
failure or refusal to make commercially reasonable efforts to obtain any of the
Estoppel Certificates or REA Estoppels; provided, however, Seller shall not be
obligated to expend any funds (other than any processing fees or charges set
forth in the applicable Space Lease or REA), incur any additional liability or
make any concessions under the applicable Space Lease or REA for the purpose of
obtaining any Estoppel Certificate or REA Estoppel; or

 

(iv)         with respect to (f) above, Seller's failure to deliver evidence of
the required termination.

 

5.            ADJUSTMENTS AND PRORATIONS.

 

5.1           Seller shall be entitled to all income produced from the operation
of the Property which is allocable to the period prior to the Closing Date and
shall be responsible for all expenses allocable to that period; and Buyer shall
be entitled to all income and responsible for all expenses allocable to the
period beginning at 12:01 A.M. on the Closing Date. At Closing, all items of
income and expense with respect to the Property shall be prorated in accordance
with the foregoing principles and the rules for the specific items set forth
hereafter:

 

5.1.1           Seller shall arrange for a billing under all those Service
Contracts for which fees are based on usage and with utility companies for a
billing for utilities, to include all utilities or services used up to the
Closing Date, and Seller shall pay the resultant bills. In the event any of the
Service Contracts set forth in Exhibit 3 cover periods beyond the Closing Date
the same shall be prorated on a per diem basis; provided, however, there shall
be no apportionment of any fees or charges under any management and/or leasing
agreement for the Property, any such agreement(s) to be terminated by Seller as
of the Closing by Seller at Seller's sole cost and expense. Seller shall provide
to Buyer copies of the bills related to any amounts being prorated under the
terms of the prior sentence.

 

6

 

 

5.1.2       Real estate taxes, general, special and/or betterment assessments
and personal property taxes (collectively "Taxes") shall be prorated for those
Taxes which are due and payable during the calendar or other fiscal tax year in
which the Closing Date occurs.  In the event that as of the Closing Date the
actual tax bills for the tax year or years in question are not available and the
amount of taxes to be prorated as aforesaid cannot be ascertained, then rates,
millages and assessed valuation of the previous year, with known changes, shall
be used; and after the Closing occurs and when the actual amount of taxes for
the year or years in question shall be determinable, such taxes will be
re-prorated between the parties to reflect the actual amount of such taxes.
Notwithstanding anything herein to the contrary, Seller shall be liable for
payment of the full amount of any and all roll-back taxes, if any, owed with
respect to the Property.

 

5.1.3       Rentals and other payments (other than "percentage rent" and common
area maintenance charges which are dealt with in Section 5.1.4 and Section
5.1.6) which are payable pursuant to Space Leases shall be prorated on a per
diem basis as and when collected (subject to the provisions of Section 5.3).
Buyer shall not be obligated to make any payment or give any credit to Seller on
account of or by reason of any rental or other payments which are unpaid as of
the Closing Date, but shall be required to turn over Seller's share of the same
within ten (10) days if, as and when received by Buyer after the Closing; this
provision shall survive Closing.

 

5.1.4       Percentage rent, if any, payable under each Space Lease shall be
prorated with respect to the lease year thereunder in which Closing occurs on a
per diem basis as and when collected. Any percentage rent collected by Buyer
including any percentage rent which is delinquent and pertaining to (i) an
entire lease year or accounting period of a tenant under a Space Lease which
ends on a date prior to the Closing Date, or (ii) that portion of a lease year
or accounting period of such tenant covering a period prior to the Closing Date
where such lease year or accounting period begins prior to the Closing Date and
ends thereafter shall in both cases be paid to Seller within ten (10) days of
receipt by Buyer; and if any tenant's Space Lease provides for offsets or
deductions against percentage rent, then such offsets or deductions shall be
prorated in the same manner as the percentage rent itself is prorated. This
provision shall survive Closing. Any percentage rent received by Seller which is
to be paid to Buyer under this Section 5 shall be paid to Buyer within ten (10)
days of receipt by Seller.

 

5.1.5      Gas, water, electricity, heat, fuel, sewer and other utilities
charges to which Section 5.1.1 cannot be applied, and the governmental licenses,
permits and inspection fees and operating expenses relating to the Shopping
Center, shall be prorated on a per diem basis.

 

5.1.6       Common area maintenance expenses and charges shall be prorated.
Seller shall be responsible for all common area expenses and charges incurred
prior to the Closing Date, and Buyer shall be responsible for the same on and
subsequent to the Closing Date. All common area expense payments made by each
tenant and such charges paid under its Space Lease for the entire lease year
during which the Closing occurs, including end-of-year adjustments, if any,
shall be prorated between Seller and Buyer in the following manner: Not later
than three (3) days prior to Closing, Seller shall deliver to Buyer, with regard
to each Shopping Center tenant required to pay common area charges, Taxes and
similar expenses ("CAM Charges") under its Space Lease, a detailed computation
showing all CAM Charge expenses incurred by Seller for the period from the
beginning of each such tenant's then current billing period for CAM Charges
(e.g., calendar year, lease year, etc.) through the Closing Date, any CAM
estimated payments or charges collected by Seller relating to such tenant
(hereinafter "CAM Estimates"), and a bill for the tenant's pro rata share of CAM
Charges (i.e., for CAM charges through the Closing Date net of any such CAM
Estimates held by Seller), together with all invoices and other evidence
documenting such CAM Charges in detail required by such tenant's Space Lease.
Upon approval by Buyer, Buyer and Seller shall instruct Escrow Agent to send any
such bills to tenants promptly following Closing, in which event such tenant
shall pay any amount shown due directly to Seller, and except as otherwise
stated in Section 5.3.3 below Buyer shall have no responsibility to collect
same. However, if any tenant rightfully refuses to pay such bill for CAM Charges
due through the Closing Date, then Buyer shall resubmit such bill to any such
tenant at the same time as Buyer next submits Buyer's own bill to any such
tenant; and any payment thereafter made by any such tenant on account of CAM
Charges shall belong to and be forwarded within ten (10) days of its receipt to
Seller until Seller's bill is paid in full, provided, however, such amounts
shall be applied first to any amounts due and owing to Buyer for any such CAM
Charges for the period in which Buyer owns the Property and then to any
delinquent CAM Charges due Seller for the period through the Closing Date.

 

7

 

 

Any CAM Estimates for any tenant shall be retained by Seller up to the amount of
the pre-Closing CAM Charges payable by such tenant as evidenced by such bills
and computations delivered by Seller at Closing, and Buyer shall receive a
credit for any excess CAM Estimates collected by Seller.

 

5.1.7       All unpaid tenant improvement costs or allowances, free rent periods
or rental abatements, concessions and other inducements and all brokerage
commissions and referral fees relating to the Space Leases shall be the
obligation of Seller.

 

(a) The parties acknowledge that the Space Lease for Natural Spa (the "Natural
Spa Lease") contains a tenant allowance in the amount of Nine Thousand Two
Hundred Fifty and 00/100ths Dollars ($9,250.00). If any of such amounts shall
remain unpaid on Closing Date, Seller shall deposit the foregoing sums into an
escrow account with Escrow Agent at Closing and then Escrow Agent shall disburse
such amounts upon the joint direction of Seller and Buyer when and to the extent
that the tenant under the Natural Spa Lease ("Natural Spa") has satisfied the
conditions for receipt of any portion of the tenant allowance under the Natural
Spa Lease ("Natural Spa Disbursement Conditions"). If the Natural Spa
Disbursement Conditions have not been satisfied by Natural Spa as to any
remaining portion of the tenant improvement allowance on or before July 30,
2015, and Natural Spa has not made a request or asserted a claim for the payment
by the landlord under the Natural Spa Lease of any portion of such allowance
that remains unpaid, such remaining portions of tenant improvement allowance
shall be disbursed by Escrow Agent to Seller. In the event that, as of July 30,
2015, Natural Spa has made a request or asserted a claim for Landlord's payment
of any portion of the foregoing tenant allowance that remains unpaid, such
remaining portions of tenant improvement allowance shall continue to be held by
Escrow Agent to be disbursed upon the joint direction of Seller and Buyer as
provided above.

 

(b) The parties acknowledge that the Space Lease for The Nail Spa (the "Nail Spa
Lease") contains a tenant improvement allowance in the amount of Twenty-Five
Thousand and 00/100ths Dollars ($25,000.00) in connection the expansion of space
by The Nail Spa under the Second Amendment to Lease dated February 19, 2014 (the
"Nail Spa Amendment"). If any of such amounts shall remain unpaid on Closing
Date, Seller shall deposit the foregoing sums into an escrow account with Escrow
Agent at Closing and then Escrow Agent shall disburse such amounts upon the
joint direction of Seller and Buyer when and to the extent that the tenant under
the Natural Spa Lease ("Nail Spa") has satisfied the conditions for receipt of
any portion of the tenant allowance under the Nail Spa Lease ("Nail Spa
Disbursement Conditions"). If the Nail Spa Disbursement Conditions have not been
satisfied by Nail Spa as to any remaining portion of the tenant improvement
allowance on or before July 30, 2015, and Nail Spa has not made a request or
asserted a claim for the payment by the landlord under the Nail Spa Lease of any
portion of such allowance that remains unpaid, such remaining portions of tenant
improvement allowance shall be disbursed by Escrow Agent to Seller. In the event
that, as of July 30, 2015, Nail Spa has made a request or asserted a claim for
Landlord's payment of any portion of the foregoing tenant allowance that remains
unpaid, such remaining portions of tenant improvement allowance shall continue
to be held by Escrow Agent to be disbursed upon the joint direction of Seller
and Buyer as provided above.



 

8

 

 

(c)   Seller has contracted with Michael V Construction ("Contractor") to
perform parking lot light replacement at the Shopping Center in the amount of
Forty-Seven Thousand Five Hundred Twenty and 00/100ths Dollars ($47,520.00)(the
"MV Contract"). Pursuant to the terms of the MV Contract, the work under the MV
Contract is scheduled to be completed on or before August 15, 2014. Seller cause
Contractor to perform its obligations as and when required under the MV
Contract, and in any event as soon as is reasonably practicable under the terms
of the MV Contract, and without the existence of any liens relating the work by
Contractor. In the event such work is not completed by the Closing Date, Seller
shall deposit the foregoing amount into an escrow account with Escrow Agent at
Closing and then have such amount disbursed upon the joint direction of Seller
and Buyer when and to the extent that such work has been completed in accordance
with the terms and conditions of the MV Contract ("MV Contract Disbursement
Conditions"). In the event that the work under the MV Contract has not been
completed by August 15, 2014, Buyer shall be entitled to cause all remaining
work under MV Contract to be completed, and Escrow Agent shall disburse to Buyer
the costs of such work within ten (10) days after Buyer delivers to Escrow Agent
and Seller written evidence of Buyer's completion of such work, along with
copies of invoices therefor, and in such event, Seller shall indemnify, defend
and hold Buyer harmless from and against any and all losses, costs, expenses,
claims and/or damages suffered by Buyer arising out of claims asserted by
Contractor under the MV Contract due to Seller's failure to pay sums owed under
the MV Contract. If the MV Contract Disbursement Conditions as to any portion of
the amounts owed to Contractor have not been satisfied by Contractor on or
before July 30, 2015, and Contractor has not made a request or asserted a claim
for the payment by the owner under the MV Contract, such remaining portions of
the escrowed amount for the MV Contract shall be disbursed by Escrow Agent to
Seller. In the event that, as of July 30, 2015, Contractor has made a request or
asserted a claim for Landlord's payment of any portion of the foregoing escrowed
amount that remains unpaid, such remaining portions of escrowed amount for the
MV Contract shall continue to be held by Escrow Agent to be disbursed upon the
joint direction of Seller and Buyer as provided above.

 

5.1.8      All prepaid rentals, other prepaid payments (other than monthly real
estate tax or CAM estimates or installments), security deposits, electric, gas,
sewer and water deposits deposited with Seller by tenants, (including any
accrued interest required under any Space Lease on all of the foregoing, unless
Seller is entitled to retain the benefit thereof) under any Space Leases,
license agreements or concession agreements relating to the Property, shall all
belong to Buyer and all shall be assigned and delivered to Buyer at Closing,
whereupon Seller shall be released from all liability with respect thereto. At
Seller's option, Buyer shall receive a cash credit in the amount of all Security
Deposits to be delivered to Buyer at Closing, and Seller may retain same.

 

5.1.9       Buyer shall not be responsible for any charges, salaries, vacation
pay or fringe benefits of employees of Seller prior to or following the Closing
and none of the foregoing shall be prorated.

 

5.2           All prorations and payments to be made under the foregoing
provisions shall be made on the basis of a written statement or statements
delivered to Buyer by Seller and approved by Buyer. In the event any prorations,
apportionments or computation shall prove to be incorrect for any reason, then
either party shall be entitled to an adjustment to correct the same, provided
that it makes written demand on the one from who it is entitled to such
adjustment within three hundred sixty-five (365) days after the erroneous
payment or computation was made; this provision shall survive Closing.

 

9

 

 

5.3           All accounts receivable flowing from the Property shall be treated
as follows:

 

5.3.1       Buyer and Seller agree to treat all base or minimum rental payments
received from a tenant as applicable to base or minimum rent which was owed by
that tenant, if any, first for the month prior to the month in which Closing
occurs and next for the month in which Closing occurs until the base or minimum
rental amount due to Seller for such periods have been collected. In the event
that there remains any unpaid base or minimum rent for a period prior to such
periods, all payments of base or minimum rent received from such tenant shall be
applied to sums owed Buyer before any part thereof shall be treated as belonging
to Seller. In the event that there remains any unpaid tenant receivable other
than base or minimum rent (including without limitation any tax, CAM, insurance
or percentage rent payments) for any period prior to Closing, all payments
received from any tenant in arrears (whether base or minimum rent or any other
amount) shall be applied to any such sums owed Seller from such tenant before
any part thereof shall be treated as belonging to Buyer.

 

5.3.2       In the event that any tenant of Seller or Buyer shall hereafter
apply or shall have heretofore applied for relief under the provisions of any
bankruptcy or similar laws for the protection of debtors, the provisions of
Section 5.3.1 shall not apply, and the parties shall have the right to seek
collection of their respective accounts, their entitlements being determined by
the Closing and the other provisions of this Agreement. Neither party shall have
the right to enter into any transactions that purport to compromise claims
belonging to the other, without the other party's prior written consent.

 

5.3.3       If at the Closing Date any tenants owe Seller any money, Seller
shall have the right, subsequent to the Closing, to collect such sums directly
from the tenants including bringing lawsuits against the tenants (at Seller's
sole expense) for such collection; provided, however, Seller agrees that any
such legal action or collection shall not include any disturbance of the
possession, use or occupancy of the tenants or any right to evict the tenants,
whether pursuant to the lease provisions or otherwise. Seller shall notify Buyer
in writing at least 5 days prior to Closing Date of any such amounts due from
any tenant and Buyer shall have the right by giving written notice to Seller and
Escrow Agent to either (a) extend such scheduled Closing Date for a period of
fifteen (15) days to permit Seller the opportunity to resolve any claim of
amounts due and owing by any tenant or (b) waive any objection to Seller's claim
of amounts due and owing Seller by such tenant whereupon the transaction shall
close on the scheduled Closing Date and Seller shall have the right to pursue
such monetary claim as set forth in this paragraph.

 

5.4           The provisions of this Article 5 will survive Closing.

 

6.            TITLE AND SURVEY.

 

6.1           Seller shall convey and Buyer shall accept a title such as a
reputable title insurance company licensed to do business in the State wherein
the Shopping Center is located will be willing to approve and insure subject
only to Permitted Exceptions as provided for in this Agreement. Buyer
acknowledges that it has heretofore received copies of Seller's existing title
insurance policy for the Real Estate (the "Existing Title Policy"). Promptly
following the execution of this Agreement, Buyer shall obtain (at its expense) a
survey ("Survey"), which Survey shall be certified to Seller and Buyer and such
other parties as Buyer may require. Buyer shall promptly furnish Seller with a
copy of such Survey upon receipt thereof. Promptly following the execution of
this Agreement, Buyer shall also obtain a title insurance commitment (the "Title
Commitment") from the Title Company; and the Title Company shall promptly
furnish Seller with true accurate and complete copies thereof (including true,
accurate and complete copies of all underlying title exception documents
referenced therein). The cost of the Title Commitment shall be shared equally
between Buyer and Seller. Not later than the expiration of the Due Diligence
Period, Buyer shall give Seller written notice ("Buyer's Title Notice") of any
title exception matters which are contained in the Title Commitment or Survey to
which Buyer objects. Buyer's Title Notice shall also identify REAs, if any, as
to which Buyer requires as REA Estoppel. Failure by Buyer to give Buyer's Title
Notice (or to object to any matter referenced in the Title Commitment or Survey)
to Seller on or before said date shall constitute Buyer's final and irrevocable
approval of the condition of title (and to any such unobjected to matter) in and
to the Real Estate. If Buyer's Title Notice shall be timely given Seller shall
notify Buyer in writing within five (5) days after receiving Buyer's Title
Notice, if Seller does not intend to remove (or cause the Title Company to
endorse over, to Buyer's satisfaction) or otherwise cure any matter set forth in
Buyer's Title Notice. Seller's lack of a response shall be deemed as Seller's
refusal to remove or otherwise cure the matter or matters set forth in Buyer's
Title Notice prior to the Closing, it being nevertheless agreed that Seller
shall have no obligation to undertake any action or to incur any expense in
order to effectuate any such removal, correction, cure or satisfaction. In the
event that Seller elects not to attempt to remove, correct, cure or satisfy the
matters raised in Buyer's Title Notice (hereinafter called "Title Correction"),
Buyer shall have the right at its sole option either (a) to terminate this
Agreement, in which event the Deposit shall be returned to Buyer and neither
party shall thereafter have any further liability hereunder, except as set forth
in Sections 4.2 and 15.7, or (b) to accept such title as is disclosed by the
Title Commitment and Survey without title correction and without any reduction
to the Purchase Price, thereby waiving any rights against Seller with respect
thereto. Said election shall be made by Buyer within five (5) days following
Buyer's receipt of written notification by Seller that Seller has elected not to
effectuate (or is deemed to have elected not to effectuate) any such Title
Correction.

 

10

 

 

In the event either the Title Commitment or Survey is amended to include new
exceptions or other matters that are not set forth in a prior Title Commitment
or Survey (as applicable), Buyer shall have until the later of (i) the
expiration of the Due Diligence Period, or (ii) the date that is five (5) days
after Buyer's receipt of the amended Title Commitment or Survey (as applicable)
and copies of the documents identified in the new exceptions or new
requirements, within which to cancel this Agreement and receive a refund of the
Deposit or to provisionally accept the title subject to Seller's agreement to
cause the removal of or otherwise cure the Title Correction matter given to
Seller in a supplemental Buyer's Title Notice with respect to any such new Title
Commitment or Survey matter. If supplemental Buyer's Title Notice shall be
timely given Seller shall notify Buyer in writing within five (5) days after
receiving such Buyer's Title Notice, if Seller does not intend to remove (or
cause the Title Company to endorse over, to Buyer's satisfaction) or otherwise
cure any matter set forth in Buyer's Title Notice. Seller's lack of a response
shall be deemed as Seller's refusal to effectuate any such Title Correction, it
being nevertheless agreed that Seller shall have no obligation to undertake any
action or to incur any expense in order to effectuate any such Title Correction.
In the event that Seller elects not to attempt to effectuate the Title
Correction, Buyer shall have the right at its sole option either (a) to
terminate this Agreement, in which event the Deposit shall be returned to Buyer
and neither party shall thereafter have any further liability hereunder, except
as set forth in Sections 4.2 and 15.7, or (b) to accept such title as is
disclosed by the Title Commitment and Survey without Title Correction and
without any reduction to the Purchase Price, thereby waiving any rights against
Seller with respect thereto. Said election shall be made by Buyer within five
(5) days following Buyer's receipt of written notification by Seller that Seller
has elected not to effectuate (or is deemed to have elected not to effectuate)
any such Title Correction.

 

If Seller agrees to effectuate any such Title Correction as described in this
Section 6.1 but fails or is unable to do so by the scheduled Closing Date, Buyer
shall, within five (5) days after said scheduled Closing Date, notify Seller and
Escrow Agent in writing of Buyer's election to either (i) declare Seller to be
in breach under this Agreement under the terms and conditions set forth in 14.2,
or (ii) waive such applicable Title Correction matter whereupon the transaction
shall close five (5) days after Buyer notifies Seller of such election. If
written notice of such election is not timely given by Buyer pursuant to the
foregoing sentence, then Buyer shall be deemed to have elected to declare Seller
to be in breach of this Agreement as set forth in such sentence.

 

11

 

 

"Permitted Exceptions" shall mean (i) all title matters and exceptions set forth
in the Title Commitment and any update or revision to the Title Commitment which
are not subject to any Title Correction or which are otherwise accepted or
waived by Buyer or deemed accepted or waived by Buyer and (ii) all Survey
matters and issues disclosed by the Survey or by any update or revision to the
Survey which are not subject to any Title Correction or which are otherwise
accepted or waived by Buyer or deemed accepted or waived by Buyer; and (iii) the
tenant Space Leases.

 

Notwithstanding anything to the contrary hereinabove provided, Seller covenants
and agrees that at or prior to Closing, Seller shall (i) pay in full and cause
to be canceled and discharged or otherwise cause the Title Company to insure
over all mechanics' and contractors' liens which encumber the Real Estate as of
the date of Closing and which have been placed on the Real Estate in connection
with work authorized by Seller, (ii) pay in full all past due ad valorem taxes
and assessments of any kind constituting a lien against the Real Estate or the
Personal Property, and (iii) cause to be released all loan security documents
which encumber Seller's interest in the Property, and in no event shall any such
matters be deemed to be Permitted Exceptions.

 

6.2           If at the Closing Date there may be any liens or encumbrances
which render title unmarketable and are not Permitted Exceptions hereunder, and
which Seller is obligated or desires to pay and discharge, Seller may use any
portion of the balance of the Purchase Price to satisfy the same, provided
Seller shall simultaneously either deliver to Buyer at the Closing instruments
in recordable form and sufficient to satisfy such liens and encumbrances of
record together with the cost of recording or filing said instruments; or
provided that Seller has made arrangements with the title company in advance of
Closing, Seller will deposit with said company sufficient monies, acceptable to
and required by it to insure obtaining and the recording of such satisfactions
and the issuance of title insurance to Buyer either free of any such liens and
encumbrances, or with insurance against enforcement of same out of the insured
premises. Buyer, if request is made within a reasonable time prior to the
Closing, agrees to provide at the Closing separate certified checks as
requested, aggregating the amount of the balance of the Purchase Price, to
facilitate the satisfaction of any such liens and encumbrances. The existence of
any such liens and encumbrances shall not be deemed objections to title, if
Seller shall comply with the foregoing requirements. Unpaid liens for taxes,
water charges, sewer rents and assessments which are the obligation of Seller to
satisfy and discharge shall not be objections to title, but the amount thereof,
plus interest and penalties thereon, shall be deducted from the Purchase Price
to be paid hereunder and allowed to Buyer, subject to the provisions for
apportionment of taxes, water charges and sewer rents contained herein. Unpaid
franchise tax of any corporation in the chain of title, or estate, income or
other taxes which may be liens against the Property as of the Closing Date shall
not be an objection to title, provided the title company agrees to insure
against the collection of said taxes from the Property and in such event if
required by the title company, Seller agrees to deposit at Closing with the
title company an amount deemed reasonable by it to secure the payment of such
unpaid franchise tax, or other tax.

 

6.3           Subject to the third paragraph of Section 6.1, in the event that
Seller is unable to convey title in accordance with the terms of this Agreement,
the sole responsibility of Seller will be to refund (or cause to be refunded by
the Escrow Agent) to Buyer the Deposit; upon the making of such refund, this
Agreement shall be deemed canceled, neither party shall have any further claim
against the other by reason of this Agreement, except that Buyer shall remain
liable on its obligations under Sections 4.2 and 15.7.

 

12

 

 

6.4           All costs of obtaining the standard policy of title insurance
(without endorsements) shall be paid by Seller. Buyer shall pay the cost of any
endorsements it requires to its title policy, provided, however, Seller shall be
responsible for the costs related to any endorsements required to cure one or
more of the matters set forth in Buyer's Title Notice to the extent that Seller
has agreed to effectuate a correction or cure to such Buyer's Title Notice
matter.

 

7.            DAMAGE, DESTRUCTION OR REQUIRED ALTERATION.

 

7.1           Prior to Closing, in the event of any damage to or destruction of
all or part of the Real Estate (notice of which shall be given to Buyer by
Seller as soon as practicable following its occurrence), then Seller shall have
the right (but not the obligation) to adjourn the Closing Date for up to thirty
(30) days in order to repair or replace such damage or destruction, except that
if:

 

(a)          the cost of such repair or replacement exceeds one hundred thousand
dollars ($100,000.00);

 

(b)          as a result of the damage or destruction any tenant has a right of
termination under any of the Space Leases and such tenant has not permanently
waived such right of termination in writing prior to the date on which Buyer
must make its election to terminate below; or

 

(c)          as a result of the damage or destruction any tenant has a right to
permanently abate or offset its rent under its applicable Space Lease;

 

then in any such case (i) Buyer shall have the right to terminate this Agreement
by giving Seller written notice of its intention to do so, such notice by Buyer
to Seller to be given not later than three (3) days after Buyer shall have
received the notice from Seller of such aforesaid occurrence, (in which event
the Deposit shall forthwith be returned to Buyer, whereupon this Agreement shall
be null and void and of no further force or effect whatsoever, except that Buyer
shall remain liable on its obligations under Sections 4.2 and 15.7); or (ii) if
Buyer elects not to (or does not have the right to) terminate this Agreement,
this Agreement shall continue in full force and effect except that at Closing
Buyer shall receive an abatement of the Purchase Price in an amount equal to a
reasonable good faith estimate of the amount required to repair and restore all
unrepaired damage as agreed between Buyer and Seller including all costs,
expenses, abated rents and other amounts incurred or to be incurred as a result
of the damage or destruction (and Seller shall retain all rights to collect
insurance proceeds for such loss(es)). If, despite good faith effort to agree,
Buyer and Seller shall be unable to agree upon the amount of the abatement to
the Purchase Price, then either party may terminate this Agreement by giving
written notice to the other party and Escrow Agent (in which event, the Deposit
shall forthwith be returned to Buyer, whereupon this Agreement shall be null and
void and of no further force or effect whatsoever, except that Buyer shall
remain liable on its obligations under Sections 4.2 and 15.7).

 

7.2           (a)          In the event that any governmental authority having
jurisdiction of all or part of the Real Estate has notified Seller before the
Closing that some alteration of or addition to the Real Estate is required to be
made by law, rule or regulation (notice of which shall be given to Buyer by
Seller as soon as practicable after its receipt) or otherwise requires a cure of
a violation, then (subject to the provisions of Section 7.2(b)) Seller shall
have the right (but not the obligation) to undertake such alteration or addition
or cure; provided, however, that if the cost of such alteration or addition or
cure shall exceed the sum of one percent (1%) of the Purchase Price, then in
such event Seller may either elect to pay the entire cost and cure the same
before the scheduled Closing or may decline to undertake the same, in which
event Buyer shall have the option, exercisable within three (3) days following
notice from Seller of the requirement and Seller's refusal to comply therewith,
(i) to terminate this Agreement by giving Seller notice thereof (in which event
the Deposit shall forthwith be returned to Buyer, whereupon the Agreement shall
be null and void and of no further force or effect whatsoever, except that Buyer
shall remain liable on its obligations under Sections 4.2 and 15.7); or (ii) if
such notice of termination is not timely given, to proceed with the Closing, in
which event the Purchase Price shall be reduced by a reasonable good faith
estimate of the cost to cure, up to the maximum sum of one percent of the
Purchase Price as agreed between Buyer and Seller. If, despite good faith effort
to agree, Buyer and Seller shall be unable to agree upon the amount of the
abatement to the Purchase Price, then either party may terminate this Agreement
by giving written notice to the other party and Escrow Agent (in which event,
the Deposit shall forthwith be returned to Buyer, whereupon this Agreement shall
be null and void and of no further force or effect whatsoever, except that Buyer
shall remain liable on its obligations under Sections 4.2 and 15.7).

 

13

 

 

(b)          Notwithstanding the foregoing provisions of Section 7.2(a), Seller
shall have no obligation to cure or pay for, and subject to Section 10 below
Buyer shall take subject to, any violation which either (i) is first placed
(i.e., notice first given to Seller or first placed of record) after the
Effective Date of this Agreement, provided such violation is not caused by the
affirmative act or intentional omission of Seller, or (ii) is the responsibility
of a Shopping Center tenant to cure or discharge pursuant to its Space Lease.

 

8.            EMINENT DOMAIN. In the event that any eminent domain proceedings
shall be commenced prior to the Closing, and:

 

(a)            the cost of repair or replacement related to such proceedings
exceeds one hundred thousand dollars ($100,000.00); or

 

(b)           as a result of the eminent domain proceedings any tenant has a
right of termination under any of the Space Leases and such tenant has not
permanently waived such right of termination in writing prior to the date on
which Buyer must make its election to terminate below; or

 

(c)          as a result of the eminent domain proceedings any tenant has a
right to permanently abate or offset its rent under its applicable Space Lease;

 

then in any such case (i) Buyer shall have the right to terminate this Agreement
by giving Seller written notice of its intention to do so, such notice by Buyer
to Seller to be given not later than three (3) days after Buyer shall have
received the notice from Seller of such aforesaid proceedings, (in which event
the Deposit shall forthwith be returned to Buyer, whereupon this Agreement shall
be null and void and of no further force or effect whatsoever, except that Buyer
shall remain liable on its obligations under Sections 4.2 and 15.7); or (ii) if
Buyer has the right to terminate this Agreement pursuant to this Section 8 and
Buyer elects not to terminate, or in any case wherein Buyer does not have the
right to terminate, Buyer and Seller shall consummate Closing on the Closing
Date, without any reduction to or abatement of the Purchase Price, and all
condemnation awards shall belong to Buyer; provided, however, Seller shall have
the right to a portion of the condemnation award for Seller's actual,
out-of-pocket expenses incurred with respect to the condemnation action but only
to the extent such award is separately made and itemized by the governmental
authority or subdivision under its eminent domain or condemnation powers.

 

9.            ASSIGNMENT. Buyer shall not have the right to assign this
Agreement or its rights under this Agreement without obtaining in each instance
Seller's prior written consent. Notwithstanding the foregoing, Buyer shall have
the right, without Seller's consent, to assign its entire right, title and
interest in and to this Agreement, expressly including the Deposit, to any
entity or entities that is or are controlled by, controlling or under common
control with Buyer (an "Affiliate"); provided that, not less than two (2)
business days prior to Closing, Seller receives an executed assignment and
assumption agreement, in form reasonably acceptable to Seller, which expressly
assigns the Deposit and in which such assignee expressly assumes performance of
this Agreement for the benefit of Seller, provided that such Affiliate qualifies
under Paragraph 10A, below. Further, Buyer is entering into this Agreement for
and on behalf of ARC CPOKCOK001, LLC (collectively, "Approved Assignee") and
intends, and shall have the right, to assign its rights under this Agreement to
Approved Assignee prior to Closing. Notwithstanding the foregoing, Buyer shall
also have the right to assign this Agreement and its rights hereunder to
American Realty Capital – Retail Centers of America II, Inc., or one of its
affiliates, without any consent of Seller being required, so long as such
assignee qualifies under Paragraph 10A below. Buyer may also designate someone
other than Buyer, as grantee and/or assignee, under the transfer documents by
providing written notice of such designation at least two (2) days prior to
Closing. No assignment shall release or otherwise relieve Buyer from any
obligations hereunder; provided, however, with respect to any assignment, if
Closing occurs the assigning party (but not the assignee) shall be relieved of
all its obligations arising under this Agreement before, on and after Closing.

 

14

 

 

10.           SELLER'S COVENANTS AND REPRESENTATIONS. As of the date hereof, and
to the best of Seller's knowledge, Seller covenants and represents to Buyer the
following:

 

10.1         Seller is validly existing and in good standing under the laws of
the state of its organization and has obtained any consents required to permit
the transactions contemplated by this Agreement including the sale of the
Property to Buyer.

 

10.2         The Space Leases described in Exhibit 2 comprise all the Space
Leases presently existing. Following a date which is two (2) business days prior
to the expiration of the Due Diligence Period (the "Cut Off Date"), and prior to
Closing, Seller will not, without the prior written consent of Buyer (which
Buyer agrees not to unreasonably withhold or delay), cancel (except for default
by a tenant) or amend any Space Lease, or enter into any new Space Lease or any
Service Contract affecting the Property not cancelable on 30 days' notice. On or
prior to the Cut Off Date, Seller may take any of the foregoing actions without
Buyer's consent, provided it delivers a copy of any new documentation evidencing
same to Buyer promptly after any such action is taken and, in any event, not
later than three (3) business day prior to the expiration of the Due Diligence
Period.

 

10.3         Except as otherwise expressly provided herein, there will be at
Closing no contracts or agreements affecting the Property which would be binding
on Buyer following Closing other than the Service Contracts, Space Leases and
Permitted Exceptions; and there are no on-site employees or hired persons in
connection with the management, operation or maintenance of the Property; and
Buyer shall have no obligation, liability or responsibility with respect to
charges, salaries, vacation pay, fringe benefits or like items subsequent to
Closing, nor with any management or employment agreements with respect to the
Property.

 

10.4         The signatories to this Agreement on behalf of Seller have the
power and authority to enter into this Agreement and to bind Seller to the
provisions hereof.

 

10.5         Seller has not received written notice of any violation (or any
pending investigation) and, to Seller's knowledge, no written notice of
violation (or pending investigation) has been issued with regard to any
applicable regulation, ordinance, requirement, covenant, condition or
restriction relating to the present ownership, operation, use or occupancy of
the Property by any person, authority or agency having jurisdiction.

 

10.6         Seller has not received written notice of and, to Seller's
knowledge, there are no intended public improvements which will or could result
in any charges being assessed against the Property which will result in a lien
upon the Property.

 

15

 

 

10.7         Seller has not received written notice of any and, to Seller's
knowledge, there is no impending or contemplated condemnation or taking by
inverse condemnation of the Property, or any portion thereof, by any
governmental authorities.

 

10.8         Seller has not received written notice of any and, to Seller's
knowledge, there are no suits or claims pending or threatened with respect to or
in any manner affecting the Property, nor does Seller know of any circumstances
which should or could reasonably form the basis for any such suits or claims
which have not been disclosed in writing to Buyer by Seller.

 

10.9         Seller has not entered into and there is not existing any other
agreement, written or oral, under which Seller is or could become obligated to
sell the Property, or any portion thereof, to a third party.

 

10.10       Seller has not taken any action before any governmental authority
having jurisdiction thereover, the object of which would be to change the
present zoning of or other land-use limitations, upon the Property, or any
portion thereof, or its potential use, and, to Seller's knowledge, there are no
pending proceedings, the object of which would be to change the present zoning
or other land-use limitations.

 

10.11       Seller has not received any written notice of a default of Seller
under any of the Space Leases; Seller has sent no written notice of default to
any tenant under the Space Leases and, to Seller's knowledge, no default of any
tenant exists under any of the Space Leases; Seller has not received any written
notice or correspondence from any tenant or such tenant's agents indicating such
tenant's desire, willingness or intent to amend, modify, assign or terminate the
applicable Space Lease nor any notice or correspondence requesting the consent
of Seller to any of the foregoing, except for Guitar Center, which has asked for
an amendment to its use clause. There exists no exclusive or continuing leasing
or brokerage agreements as to any premises in the Property which will survive
the Closing.

 

10.12       To Seller's knowledge, there are no proceedings pending for the
increase of the assessed valuation of the Real Property.

 

10.13       Seller has not withheld any information within its possession or of
which it is actually aware regarding the Property or any part thereof that would
reasonably be considered by an experienced purchaser to be material to that
purchaser's decision to acquire the Property.

 

10.14       Seller shall not, without the prior written consent of Buyer,
provide a copy of, nor disclose any of the terms of, this Agreement to any
appraiser, and Seller shall instruct Seller's broker that it may not provide a
copy of nor disclose any of the terms of this Agreement to any appraiser without
the prior written consent of Buyer.

 

10.15       No specific items of Personal Property are identified as part of the
Personal Property included in the purchase and sale of the Property.

 

10.16       Seller has not received written notice of any amount due and payable
under the REAs which has not been paid by Seller or written notice of any
default by Seller under any of the REAs and to Seller's knowledge, no other
party to any of the REAs is in default under the terms of any of the REAs.

 

10.17       Seller is not a foreign person (as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder).

 

16

 

 

Seller will use commercially reasonable efforts to keep Buyer timely and fully
informed of any events which cause any of Seller's representations contained in
this Section 10 to be no longer accurate in any material respect. All of the
representations of Seller contained in this Section 10 shall be deemed remade in
all material respects on and as of the Closing Date, subject to any changes
which have been disclosed in writing to Buyer prior to the Closing. If prior to
Closing Buyer becomes aware of a material breach of any of the foregoing
representations or of any change which would have a material adverse effect on
Buyer (in Buyer's reasonable determination), Buyer shall be entitled, at Buyer's
option, either (i) to terminate this Agreement by giving Seller and Escrow Agent
written notice of such election, in which the Deposit shall forthwith be
returned to Buyer, and neither Buyer nor Seller shall thereafter have any other
rights or remedies hereunder other than Buyer's obligations under Sections 4.2
and 15.7, or (iii) to waive such breach or change and close without any
reduction in the Purchase Price by reason thereof, in which event Seller shall
have no post-Closing liability for such matter. Notwithstanding the foregoing,
if a misrepresentation or breach of any representation was intentionally or
willfully made by Seller (instead of occurring as a result of a change in facts
relating to the Property and not the result of an intentional or willful
breach), or if any change in such representation is the result of a breach of
Seller's covenants under this Agreement, and if Buyer elects to terminate this
Agreement as a result thereof, Seller shall be liable and shall promptly
reimburse Buyer for all reasonable out-of-pocket and third party costs incurred
by Buyer, including, without limitation, reasonable attorneys' fees and costs,
provided reasonable evidence establishing such costs are provided to Seller, and
also provided that in no event shall Seller be liable for more than Ninety
Thousand and 00/100ths Dollars ($90,000.00) pursuant to the provisions of this
paragraph, provided, however, Buyer shall, within one (1) business day of Seller
reimbursing Buyer for its out of pocket costs and expenses not to exceed Ninety
Thousand and 00/100ths Dollars ($90,000.00), Buyer shall deliver to Seller
copies of all third-party reports with respect to the Property to the extent
same are required to be delivered to Seller under Section 4.2 of this Agreement.

 

Subject to changes which have been disclosed in writing to Buyer prior to
Closing, the representations of Seller contained in this Section 10 shall not
merge into any instrument or conveyance delivered at the Closing and shall
survive the Closing; provided, however, such representations shall survive the
Closing for a period of twelve (12) months only, after which time Seller shall
have no liability with respect thereto unless Buyer shall have asserted a
specific breach thereof in a written notice delivered to Seller prior to the
expiration of such twelve (12) month period, in which case such applicable
representation shall survive until Buyer's claims set forth in such written
notice with respect thereto have been resolved. Subject to such limitations on
survival, following the Closing Seller shall indemnify and hold Buyer harmless
from and against any and all costs, fees, expenses, damages and losses suffered
or incurred by Buyer arising out of the breach or inaccuracy of any
representation of Seller contained in this Section 10 (as the same may be
modified by Seller at or prior to Closing). Anything to the contrary herein
notwithstanding, the maximum aggregate liability of Seller for breaches of
Seller's representations under this paragraph shall be limited to Eight Hundred
Twenty-Eight Thousand and 00/100ths Dollars ($828,000.00).

 

References to "the best of Seller's knowledge," "Seller's knowledge," "to the
best of Seller's actual knowledge" and such other similar phrases shall refer
only to the current actual knowledge of the Designated Representatives (as
hereinafter defined) of Seller, and shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller or any affiliate of Seller, to
any property manager, to any other partner, officer, agent, manager,
representative or employee of Seller or any affiliate thereof. As used herein,
the term "Designated Representatives" shall refer to Alan Ferguson - Vice
President, Texas Region. Seller represents that Alan Ferguson is familiar with
the Property, its operation and condition.

 

10A.       BUYER'S COVENANTS AND REPRESENTATIONS. As of the date hereof and as
of the Closing Date, Buyer represents and warrants to Seller that Buyer (i) is
not listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Asset Control, Department of the Treasury
("OFAC") pursuant to Executive Order number 13224, 66 Federal Register 49079
(September 25, 2001) (the "Order"); (ii) is not listed on any other list of
terrorists or terrorist organizations maintained pursuant to the Order, the
rules and regulations of the OFAC or any other applicable requirements contained
in any enabling legislation or other executive orders in respect of the Order
(the Order and such other rules, regulations, legislation or orders are
collectively called the "Orders"); (iii) is not engaged in activities prohibited
in the Orders; and (iv) has not been convicted, pleaded nolo contendere,
indicted, arraigned or detained on charges involving money laundering or
predicate crimes to money laundering.

 

17

 

 

11.           THE CLOSING.

 

11.1         Unless extended as expressly permitted herein, the Closing shall be
held by mail-in escrow at Escrow Agent's offices (at the address set forth
above) at before 3:00 p.m. Central Standard Time on the Closing Date. Subject to
the satisfaction of all of the conditions to the obligation to close hereunder,
the Closing Date shall be not later than fifteen (15) calendar days after the
expiration of the Due Diligence Period (or, if such date is not a business day,
on the next business day). Buyer shall have the one-time right to elect to
extend the Closing Date for an additional period of not more than fifteen (15)
business days (the "Extended Closing Date") by (i) providing written notice of
such election to Seller prior to or on the date which is three (3) business days
prior to the initially scheduled Closing Date. None of the Estoppels received
from tenants shall be deemed stale or invalid because of the passage of time
caused by the election to extend.

 

11.2         At Closing, Buyer shall pay the Purchase Price as adjusted in
accordance with the provisions of this Agreement; and Buyer shall execute and
deliver such other instruments as Seller may reasonably desire in connection
with or to consummate the transactions contemplated by this Agreement.

 

11.3         (A)         At Closing, Seller shall deliver to Escrow Agent for
delivery to Buyer the following:

 

(a)          A special warranty deed for the Real Estate in proper recordable
form, duly executed and acknowledged by Seller and sufficient to transfer title
to the Property constituting real property to Buyer under the laws of the State
of Oklahoma and sufficient for Escrow Agent to issue the title insurance policy
contemplated under this Agreement.

 

(b)          A F.I.R.P.T.A. affidavit.

 

(c)          To the extent in Seller's possession, the original Space Leases.

 

(d)          To the extent in Seller's possession, the original Tenant Executed
Estoppel Certificates.

 

(e)          To the extent in Seller's possession, the REA Estoppels.

 

(B)         At Closing, Seller and Buyer shall each execute and deliver to the
Escrow Agent the following:

 

(a)          An Assignment and Assumption Agreement for the Space Leases in the
form of Exhibit 4 attached hereto.

 

(b)          An Assignment and Assumption Agreement for the Service Contracts,
in the form of Exhibit 5 attached hereto.

 

18

 

 

(c)          Notices to tenants, prepared by Buyer and in form reasonably
acceptable to Seller, notifying them of the sale and (if applicable) the
transfer of their security deposit to Buyer.

 

(d)           A Bill of Sale in the form of Exhibit 7 attached hereto.

 

(e)          Intentionally Deleted.

 

11.4         Each party shall pay its own legal fees and travel and lodging
expenses in connection with this transaction. Seller shall pay for all transfer
taxes, documentary stamps or recording charges for transfer of title to the Real
Estate. Each party shall pay one-half (1/2) of the fees and costs of the Escrow
Agent for its services in connection with the transaction contemplated by this
Agreement.

 

11.5         Buyer also agrees to cooperate with Seller to permit the conveyance
of the Property to be consummated as a part of a transaction intended by Seller
to qualify as a tax-free exchange under Section 1031 of the Internal Revenue
Code and in conjunction therewith to execute such documents as Seller may
reasonably request (such cooperation may include, without limitation, accepting
a conveyance from a party other than Seller and paying the Purchase Price to a
party other than Seller). In no event, however, shall (a) Buyer bear any expense
associated with the exchange transaction, (b) Buyer be obligated to take title
to Seller's exchange property, (c) the consummation of such tax-free exchange
delay the conveyance to Buyer of the Property and (d) Buyer have any liability
to Seller or any other party for the qualification of the exchange transaction
for tax-free exchange treatment under Section 1031 of the Internal Revenue Code
or under any other provision.

 

12.          BROKERS. Each party represents and warrants to the other that it
dealt with no broker in connection with this transaction, other than CBRE, whose
commission is to be paid by Seller per separate agreement, and each party agrees
to defend, indemnify and hold the other harmless from and against any and all
loss, liability and expense, including reasonable attorney's fees, that the
indemnitee may incur arising by reason of the above representation by the
indemnitor being false. The provisions of this Section 12 shall survive Closing.

 

13.          NOTICES. All notices, demands, requests, consents, approvals or
other communications (for the purpose of this Section collectively called
"Notices") required or permitted to be given hereunder or which are given with
respect to this Agreement shall be valid only if in writing and sent by
certified United States mail, return receipt requested, postage prepaid, or
delivered by Federal Express or UPS courier service, addressed as follows:

 

To Seller:                                   c/o Kimco Realty Corporation

10600 West Higgins Road, Suite 408

Rosemont, Illinois 60018

Attention: Robert Nadler

Telephone Number: 847-294-6440

Facsimile Number: 847-299-1167

Email: rnadler@kimcorealty.com

 

19

 

 

With a copy to:                          c/o Kimco Realty Corporation

10600 West Higgins Road, Suite 408

Rosemont, Illinois 60018

Attention: Barbara E. Peloquin, Esq.

Telephone Number: 847-294-6448

Facsimile Number: 847-299-1167

Email: bpeloquin@kimcorealty.com

 

To Buyer:                                   American Realty Capital IV, LLC

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Michael Weil

Facsimile Number: (857) 207-3397

 

With a copy to:                         American Realty Capital IV, LLC

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Jesse Galloway and Jeremy Eichel

Facsimile Number: (646) 861-7751

 

And a copy to:                           Retail Centers of America

2000 McKinney Avenue, Suite 1000

Dallas, Texas 75201

Attention: Chris Cotten and Steve Seitz

Facsimile Number: (214) 740-3313

 

And a copy to:                           Condon Thornton Sladek Harrell PLLC

8080 Park Lane, Suite 700

Dallas, Texas 75231

Attention: Michael D. Rist, Esq.

Telephone Number: (214) 691-6318

Facsimile Number: (214) 691-6311

Email: mrist@ctshlaw.com

 

And Due Diligence Materials (if provided by email) to Chris Cotton at
ccotten@lpc.com.

 

With hard copies and/or cds to:

 

Retail Centers of America

2000 McKinney Avenue, Suite 1000

Dallas, Texas 75201

Attention: Chris Cotten

Facsimile Number: (214) 740-3313

 

To Escrow Agent:                      First American Title Insurance Company

The Esplanade Commercial Center

2425 E. Camelback Road, Suite 300

Phoenix, Arizona 85016

Attn: Brandon Grajewski

Telephone Number: (602) 567-8145

Facsimile Number: (602) 567-8101

 

20

 

 

or such other address as such party shall hereafter have specified by Notice
given by the same means. Any Notice shall be deemed given when delivered to the
carrier delivering same, delivery charges prepaid, and properly sealed and
addressed. Any Notice may also be given by telecopier to the numbers as set
forth above, provided that a "hard copy" of such notice is sent within one (1)
business day after such telecopier transmission in the manner above set forth;
and in the case of notice by telecopier (with confirmation sent as aforesaid),
notice shall be deemed given upon electronic confirmation of receipt.

 

14.         DEFAULTS.

 

14.1         If Closing does not take place because of Buyer's default the
Deposit shall be retained by Seller as agreed upon liquidated damages as
Seller's sole remedy for such default, and thereupon this Agreement shall be
null and void and of no further force or effect whatsoever (except that Buyer
shall remain liable on its obligations under Sections 4.2 and 15.7). The parties
hereto expressly agree that Seller's actual damages in the event of a default by
Buyer would be extremely difficult or impractical to ascertain and that the
amount of the Deposit represents the parties' reasonable estimate of such
damages.

 

14.2         If Closing does not occur due to Seller's willful default or
refusal to close despite Buyer's willingness to do so (such willingness includes
waiver by Buyer of any uncured title objection properly made by Buyer under
Section 6.1 except for those for which Seller had agreed to effectuate a Title
Correction under the terms of Section 6) (such willful default or refusal being
hereinafter referred to as a "Seller Default"), then Buyer, as its sole and
exclusive right and remedy as a result of such Seller Default, may elect to
either (i) cancel this Agreement, in which event (a) the Deposit shall be
returned to Buyer, (b) Seller shall be liable and shall promptly reimburse Buyer
for all reasonable out-of-pocket and third-party costs incurred by Buyer,
including, without limitation, reasonable attorneys' fees and costs, provided
reasonable evidence establishing such costs are provided to Seller, and also
provided that in no event shall Seller be liable for more than Ninety Thousand
and 00/100ths Dollars ($90,000.00) pursuant to this Section 14.2, and (c) no
party shall have any further right or obligation hereunder (except that Buyer
shall remain liable on its obligations under Sections 4.2 and 15.7), or (ii)
Buyer may enforce specific performance of this Agreement without any reduction
or abatement of the Purchase Price.

 

14.3         If Closing should not occur for any reason whatsoever other than by
reason of a default by Buyer or a Seller Default (including without limitation
by reason of a material change in any representation or warranty of Seller or an
uncured title objection properly made by Buyer under Section 6.1) which Buyer is
not willing to waive, then in such event this Agreement shall be and be deemed
cancelled, the Deposit shall be returned to Buyer, and thereupon Buyer shall
have no other right, by way of damages or otherwise, against Seller
notwithstanding the existence of any failure of representation, warranty,
covenant, title or other Closing condition which is not the result of a Seller
Default (provided that Buyer will remain liable on its obligations under
Sections 4.2 and 15.7).

 

14.4         Notwithstanding anything to the contrary contained in this
Agreement, in the event of any litigation between Buyer and Seller arising from
or relating to this Agreement, the prevailing party, in addition to and not in
limitation of any other rights and remedies, shall be entitled to receive
immediate payment of its reasonable attorneys' fees, expenses and court costs
from the other party.

 

15.         MISCELLANEOUS.

 

15.1         No provision of this Agreement shall survive Closing and delivery
of the deed except as herein expressly provided. The acceptance of the deed by
Buyer shall be conclusive evidence of the performance by Seller of all of the
provisions of this Agreement to be performed by Seller on or prior to the date
of Closing.

 

21

 

 

15.2         This Agreement (including the Exhibits attached hereto) contains
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior or contemporaneous understandings, if any, with
respect thereto.

 

15.3         This Agreement may not be canceled, modified, changed or
supplemented, nor may any obligation hereunder be waived, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing.

 

15.4         The parties do not intend to confer any benefit hereunder on any
person, firm or corporation other than the parties hereto and their respective
successors or assigns.

 

15.5         "TIME IS OF THE ESSENCE" with respect to all provisions of this
Agreement, with the sole exception that each of Buyer and Seller shall be
entitled to a single adjournment (not to exceed two (2) business days in any
event) of the Closing Date.

 

15.6         This Agreement shall extend to and be binding upon the legal
representatives, heirs, executors, administrators and, subject to the provisions
of this Agreement, the permitted assigns of the parties hereto.

 

15.7         Buyer represents and warrants that it will keep all information
and/or reports and/or documents obtained from Seller or its agents (including
without limitation the rent and other economic terms of the Space Leases), or
related to or connected with the Property (including without limitation the
existence of this Agreement and the Purchase Price) strictly confidential and
will not disclose any such information to any person or entity (except for
Buyer's attorneys, consultants, advisors, potential lenders, and permitted
assignees under this Agreement; provided that any such parties similarly agree
to treat such material confidentially), without the prior written consent of
Seller. In amplification and not in limitation of the foregoing, except as
provided below, Buyer may not make any public disclosure of the existence or
terms of this Agreement prior to Closing. Notwithstanding anything to the
contrary, Buyer shall be entitled to disclose information with respect to the
Property and the transaction contemplated under this Agreement (i) to the extent
Buyer is required to disclose the same pursuant to a court order, applicable
laws (including making such public statements or filings as may be required
under any regulations of the U.S. Securities and Exchange Commission applicable
to Buyer or its affiliates or as may be otherwise advised by counsel to Buyer),
and (ii) to the extent necessary to disclose in the context of a legal dispute
between Buyer and Seller.

 

15.8         This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State wherein the
Property is located. This Agreement shall be construed in accordance with its
plain meaning and without reference to any maxim or rule of interpretation
providing that a writing should be construed against the party responsible for
the drafting thereof.

 

15.9         This Agreement shall not be recorded or filed in the public records
of any jurisdiction by either party and any attempt to do so may be treated by
the other party as a breach of this Agreement.

 

15.10         This Agreement may be executed by facsimile, by email (in ".pdf"
format) and/or in one or more counterparts, each of which when so executed and
delivered shall be deemed an original, and all of which together shall
constitute one and the same instrument.

 

22

 

 

15.11         Buyer and Seller each agree that, prior to Closing, it will not
make or issue, and further agrees that it will cause any broker or other party
it or any affiliate has retained in connection with this transaction not to make
or issue, any press release or other public statement (such as interviews or
responses to journalistic inquiries) concerning this Agreement and/or the
transactions herein set forth, without the prior written consent of the other
party. If Buyer acquires the Property from Seller, both Seller and Buyer shall
have the right, subsequent to the Closing of such acquisition, to publicize the
transaction (other than the parties to or any of the economics of the
transaction) in whatever manner it deems appropriate; provided only that any
press release or other public disclosure regarding this Agreement or the
transactions contemplated herein, and the wording of same, must be approved in
advance by both parties. The provisions of this Section 15.11 shall survive
Closing.

 

15.12         In the event any Space Lease contains a tenant right of first
refusal or right of first offer (either such right being referred to as the
"ROFR"), Seller agrees to submit a right of first refusal or right of first
offer notice to the applicable tenant in accordance with the requirements of the
applicable ROFR prior to or promptly after the Effective Date hereof, If any
such tenant gives notice of its intent to exercise a right of first refusal or
right of first offer, or in the event any tenant actually exercises such right,
this Agreement shall be deemed to be terminated, Buyer shall receive a full
return of the Deposit and Seller shall promptly reimburse Buyer all reasonable
out-of-pocket and third-party costs incurred by Buyer during the Due Diligence
Period, including, without limitation, reasonable attorneys' fees and costs,
provided (i) reasonable evidence establishing such costs are provided to Seller,
and (ii) in no event shall Seller be liable for more than Ninety Thousand and
No/100ths Dollars ($90,000.00), pursuant to this Section 15.12.

 

15.13         Seller understands that Buyer is subject to the reporting
requirements of the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder and Rule 3-14 of Regulation S-X. In order to
enable Buyer to comply with such reporting requirements, Seller agrees to
provide Buyer and its representatives all information required for Buyer to
comply with Rule 3-14 (as reasonably determined by Buyer's counsel) including,
but not limited to, if applicable, Seller's most current financial statements
(including income statements) relating to the financial operation of the
Property for the current fiscal year and the most recent pre-acquisition fiscal
year, and upon request and, to the extent required under such Rule 3-14, support
for certain operating revenues and expenses specific to the Property, including
general ledger detail, accounts receivable analysis, budget for year of
disposition and copies of bills and invoices. Within five (5) days following a
written request from Buyer, Seller shall provide a letter to Buyer's auditors in
substantially the form attached hereto as Exhibit 10. Seller understands that
certain of such financial information may be included in filings required to be
made by Buyer with the U.S. Securities and Exchange Commission. This
Section 15.13 shall survive Closing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

23

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the day
and year first above written.

 



  BUYER:       AMERICAN REALTY CAPITAL IV, LLC,   a Delaware limited liability
company         By: /s/ Edward M. Weil, Jr.   Name: Edward M. Weil, Jr.   Title:
President         SELLER:           CENTENNIAL PLAZA 555, LLC,   an Oklahoma
limited liability company         By: KRCX Oklahoma Realty, LLC, its sole member
        By: /s/ Robert Nadler   Name: Robert Nadler   Title: Vice President    
    Escrow Agent signs to confirm its agreement with the provisions of
Section 3(A)(ii) hereof:       ESCROW AGENT:         First American Title
Insurance Company         By: /s/ Jodi Scheppe   Name: Jodi Scheppe   Title:
Escrow Officer

 



  Date of Execution:  July 17, 2014

 





24

 

 

SCHEDULE OF EXHIBITS

 

1.          Real Estate

 

2.          Space Leases

 

3.          Service Contracts

 

4.          Assignment and Assumption Agreement - Space Leases

 

5.          Assignment and Assumption Agreement - Service Contracts

 

6.          Form of Affidavit

 

7.          Bill of Sale

 

8.          Property Information

 

9.          Acknowledgement of Receipt of Property Information and Due Diligence
Period Commencement

 

10.        Form of Audit Letter

 

25

 

 

EXHIBIT 1

 

REAL ESTATE

 



Part of Block One (1), Part of Block One—A (1-A), Part of Block Two (2), and
Block Three (3), in UNITED POUNDERS LIFE PLAZA to Oklahoma City, Oklahoma
County, Oklahoma,  according to the plat thereof.

   

BEGINNING at a point bearing South 88”46’09” East, 21 feet from the Northeast
corner of Block One (1), said point being on the southerly line of N.W. 59th
Street and also being the point of beginning:

 

Thence departing from said Southerly line. South 0”04’,37” West a distance of
154.00 feet to a point; Thence South 88”46’09” East a distance of 154.00 feet to
a point on the Westerly line of N. May Avenue; Thence South 00”04’37” West,
along said Westerly line a distance of 546.00 feet to a point; Thence departing
from said Westerly line. North 8”46’09” West a distance of 1050.00 feet to a
point; Thence North 01”13’51” East a distance of 44.26 feet to a point; Thence
North 41”54’22” West a distance of 87.12 feet to a point; Thence South 48”05’38”
West 205.00 feet to a point on the Northeasterly right-of-way line of Mosteller
Drive; Thence North 41”54”22” West along said Northeasterly line a distance of
88.53 feet to a point; Thence 52.24 feet along an arc to the right having a
radius of 40.59 feet and a central angle of 73”44’19” (subtended by a chord
bearing North 05”02’09” West a distance of 48.71 feet) to a point on the East
right-of-way line of North Drexel Avenue; Thence along said East line 156.85
feet along an arc to the left having a radius of 283.0 feet and a central angle
of 31”45’20” (subtended by a chord bearing North 15”57’24” East a distance of
154.85 feet) to a point of tangency; Thence continuing along said East line
North 00”04’37” East a distance of 444.49 feet to a point; Thence 38.98 (38.91
per plat) feet along an arc to the right having a radius of 24.50 feet (24.46
per plat) and a central angle of 91”09’14” (sub-tended by a chord bearing North
45”39’14” East a distance of 35.00 feet) to a point on the aforementioned south
right-of-way line of N.W. 59th Street; THENCE along said South line South
88”4’09” East, also being the North line of the aforementioned Blocks 1, 2 and 3
a distance of 1102.00 feet to the principal point of beginning.

 



26

 

 

EXHIBIT 2

 

SPACE LEASES

 

Home Depot

 

Gordmans

 

Best Buy

 

Guitar Center

 

Furniture Buy Consignment Co.

 

Eyemart Express

 

Jimmy John's Gourmet Sandwiches

 

Natural Spa

 

The Nail & Spa

 

Supercuts

 

Eyemart Express

 

27

 

 

EXHIBIT 3

 

SERVICE CONTRACTS

 

Premier Landscaping, Inc. – Landscaping – Contract Term: April 1, 2014 – March
31, 2016

 

Premier Landscaping, Inc. – Sweep and Porter – Contract Term: April 1, 2014 –
March 31, 2016

 

28

 

 

EXHIBIT 4

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT, made this ____ day of _______________, 2014, by and between
Centennial Plaza 555, LLC, a Delaware limited liability company, ("Assignor")
and _______________________, a ______________ ("Assignee").

 

WITN ESSETH:

 

Assignor is landlord under all those certain leases described on Exhibit "A"
attached hereto and made a part hereof ("Leases") relating to the property
described on Exhibit "B" attached hereto and made a part hereof.

 

Assignor desires to assign to Assignee, and Assignee desires to accept the
assignment from Assignor of all of Assignor's right, title and interest in and
to the Leases.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:

 

1.          Assignor hereby transfers, assigns and sets over unto Assignee all
of Assignor's right, title and interest in and to the Leases, including, without
limitation, all of Assignor's right, title and interest in and to the security
deposits listed on Schedule A attached hereto and incorporated herein, and all
other deposits, insurance proceeds and condemnation proceeds under such Leases.

 

2.          Assignee hereby accepts the foregoing assignment and assumes all of
Assignor's obligations under the Leases arising from and after the date hereof
(including without limitation any that relate to the security deposits assigned
and transferred to Assignee hereby).

 

3.          Assignee shall and does hereby indemnify Assignor against, and
agrees to hold Assignor harmless of and from, all liabilities, obligations,
actions, suits, proceedings or claims, and all losses, costs and expenses,
including but not limited to reasonable attorneys' fees, arising as a result of
any act, omission or obligation of Assignee arising or accruing with respect to
any of the Leases and occurring or alleged to have occurred after the date of
this Agreement.

 

4.          Assignor shall and does hereby indemnify Assignee against, and
agrees to hold Assignee harmless of and from, all liabilities, obligations,
actions, suits, proceedings or claims, and all losses, costs and expenses,
including but not limited to reasonable attorneys' fees, arising as a result of
any act, omission or obligation of Assignor arising or accruing with respect to
any of the Leases and occurring or alleged to have occurred on or prior to the
date of this Agreement.

 

5.          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

6.          The parties agree that this Assignment may be executed by the
parties in one or more counterparts and each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

29

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed the day and year first above written.

 

 

  ASSIGNOR:       CENTENNIAL PLAZA 555, LLC, an Oklahoma limited liability
company   By:  KRCX Oklahoma Realty, LLC, its sole member         By:      
Name:       Title:             By:       Name:     Title:           ASSIGNEE:  
        By:       Name:       Title:    

 

30

 

 

EXHIBIT 5

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

 

THIS ASSIGNMENT made this ____ day of _______________, 2014, by Centennial Plaza
555, LLC, a Delaware limited liability company ("Assignor") and
________________________, a ______________ ("Assignee").

 

WITNESSETH :

 

Assignor is the owner of the property described on Exhibit "A" attached hereto
and made a part hereof ("Premises"). Assignor desires to assign to Assignee, and
Assignee desires to accept the assignment from Assignor of all of Assignor's
right, title and interest in and to those certain service contracts relating to
the Premises described on Exhibit "B" attached hereto and made a part hereof
("Service Contracts").

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereto, intending to be legally bound hereby,
covenant and agree as follows:

 

1.          Assignor hereby grants, transfers and assigns to Assignee, its
successors and assigns, all of the right, title and interest of the Assignor in
and to the Service Contracts.

 

2.          Assignee hereby accepts said assignment and assumes all of the
Assignor's duties and obligations arising out of the Service Contracts from and
after the date hereof.

 

3.          The provisions hereof shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

 

4.          The parties agree that this Assignment may be executed by the
parties in one or more counterparts and each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment to be
duly executed the day and year first above written.

 

  ASSIGNOR:       CENTENNIAL PLAZA 555, LLC, an Oklahoma limited liability
company   By:  KRCX Oklahoma Realty, LLC, its sole member         By:      
Name:       Title:             ASSIGNEE:           By:       Name:       Title:
   

 

31

 

 

EXHIBIT 6

 

FORM OF OWNER'S AFFIDAVIT

 

TITLE AFFIDAVIT

 

Escrow No.                                                         
Title Order No.                                 

 

The undersigned ("Owner') hereby represents and warrants as follows to and for
the benefit of First American Title Insurance Company (the "Title Company"):

 

1.          Representatives of Owner have reviewed the preliminary
report/commitment with an effective date of                           , 2014
(the "Title Report").

 

2.          To the knowledge of Owner, there are no unrecorded leases, occupancy
agreements, options to purchase, or rights of first refusal affecting the
property described in Exhibit A of the Title Report (the "Property"), or other
parties in possession of the Property, except for leases with the tenants shown
on Exhibit A attached hereto.

 

3.          To the knowledge of Owner, there are no unrecorded claims against
the Property, nor any set of facts by reason of which Owner's title to the
Property might be disputed or questioned except for (a) the leases with the
tenants shown on Exhibit A, (b) matters shown on the Title Report, (c) matters
as disclosed on the survey previously delivered to the Title Company, and (d)
current taxes not delinquent. Owner has been in peaceable and undisputed
possession of the Property since title was acquired.

 

4.          Except as set forth on Exhibit B attached hereto, to the knowledge
of Owner:

 

(a)          within the last six (6) months, Owner has not (i) made, ordered or
contracted for any construction, repairs, alterations or improvements to be made
on or to the Property which have not been paid for in full, (ii) ordered
materials for any such construction, repairs, alterations or improvements which
have not been paid for in full, and (iii) attached any fixtures to the Property
which have not been paid for in full; and

 

(b)          there are no outstanding or disputed claims for any work or item
referred to in subparagraph (a).

 

5.          To the knowledge of Owner, there has been no violation of any
covenants, conditions or restrictions of record affecting the Property and there
are no disputes with any adjoining property owners as to the location of
property lines, or the encroachment of any improvements.

 

All references herein to the "knowledge" of Owner or words of similar import
shall refer only to the actual (and not constructive) knowledge of
                     , and shall not be construed to refer to the knowledge of
any other officer, director, shareholder, employee, agent or representative of
Owner, its members, or any affiliate of any of the foregoing, or to impose or
have imposed upon such individuals any duty to investigate the matters to which
such knowledge, or the absence thereof, pertains. There shall be no personal
liability on the part of the aforementioned individuals arising out of any
representations or warranties made herein.

 

32

 

 

This affidavit is made for the purpose of aiding the Title Company in
determining the insurability of title to the Property, and to induce the Title
Company to issue its policy of title insurance. This affidavit may be relied
upon by the Title Company but may not be relied upon by any other person or
entity.

 

[Remainder of page intentionally blank]

 

33

 

 

IN WITNESS WHEREOF, Owner has executed this affidavit as of
                            ,2014.

 

  CENTENNIAL PLAZA 555, LLC, an Oklahoma limited liability company   By:  KRCX
Oklahoma Realty, LLC, its sole member         By:       Name:       Title:    

 

 

34

 

 

Exhibit A to Title Affidavit

 

Rent Roll

 

35

 

Exhibit B to Title Affidavit

 

36

 

 

EXHIBIT 7

 

BILL OF SALE

 

This Bill of Sale is made and entered into as of                        , 2014,
by and between Centennial Plaza 555, LLC ("Seller"), and
                          , LLC, a                        limited liability
company ("Buyer"), and provides as follows:

 

WHEREAS, Seller and Retail Centers of America ("Original Buyer"), entered into
an Agreement of Sale dated as of _________, 2014 [as modified by amendment dated
________________,] ([collectively, ]the "Agreement"), pursuant to which Seller
agreed to sell to Original Buyer certain real property and personal property
located at ____________________________, which is more particularly described on
Exhibit A attached hereto and made a part hereof (the "Property"); and

 

WHEREAS, Original Buyer assigned its right, title and interest in and to the
Agreement to Buyer pursuant to that certain Assignment of Purchase Agreement and
Escrow Instructions dated as of _______________, 2014; and

 

WHEREAS, Seller may possesses various items of personal property located in or
on the Property and used in the operation of the Property, which may include,
without limitation, furniture, furnishings, equipment, fixtures, inventory,
machinery, supplies and other personal property (the "Personal Property"). The
Agreement contemplates that all of the Personal Property, if any, shall be
transferred and assigned by Seller to Buyer; and

 

WHEREAS, Seller desires to sell, transfer and convey all of its right, title and
interest (if any) in and to the Personal Property to Buyer, and Buyer desires to
accept the transfer and conveyance of the Personal Property;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer covenant and agree as follows:

 

1.          Transfer and Assignment. Seller hereby sells, transfers and conveys
to Buyer all of the right, title and interest of Seller (if any) in and to all
Personal Property and Intangibles. Buyer accepts the sale, transfer and
conveyance of the right, title and interest of Seller in and to the Personal
Property and Intangibles.

 

2.          Condition of the Personal Property. All of the Personal Property, if
any, is transferred from Seller to Buyer "as is." Seller makes no implied
warranty of merchantability and no warranty, either express or implied,
concerning the Personal Property, except for the representations and warranties
contained in this Bill of Sale or in the Agreement, if any.

 

3.          Counterparts. The parties agree that this Bill of Sale may be
executed by the parties in one or more counterparts and each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

37

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Bill of Sale as of the
date set forth above.

 



  SELLER:       CENTENNIAL PLAZA 555, LLC, an Oklahoma limited liability
company    By: KRCX Oklahoma Realty, LLC, its sole member                 



 



  By:       Name:       Its:               BUYER:                              
        By:       Name:       Its:    



 



^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^^

EXHIBIT A TO

BILL OF SALE

 

Legal Description

 

38

 

 

EXHIBIT 8

 

PROPERTY INFORMATION

 

All of the following materials, to the extent they exist and are in Seller's
possession, shall be delivered to Buyer:

 







Lincoln Property Company - Retail Centers of America Centennial - OKC Due
Diligence Checklist (All Files Electronic if Available)  

 



    Have   Need   Comments   Property Information - Income           1 Current
Rent Roll - Certified X         2 Occupancy History (last 3 years) N/A   N/A  
N/A 3 Trailing 12 Months Operating Statements (monthly) X         4 Last 3 Years
Operating Statements X         5 Current Operating Budget N/A   N/A   N/A 6
Prior Year CAM Reconciliations X         7 All leases, subleases, assignments,
addenda, amendments, modifications, and guaranties, correspondence X         8
Commercial Lease Abstracts (if available) N/A   N/A   N/A 9 Schedule of Tenant
Expense Reimbursements X         10 Tenant Sales History / Percentage Rent Paid
(last 3 years) X         11 Tenant Delinquency / Aged Receivables Report X      
  12 Schedule of LOI's and Terms and Conditions N/A   N/A   100% Occuped 13
Schedule of Co-Tenancy Provisions with Applicable Tenants N/A   N/A   N/A 14
Schedule of Sublet Spaces and Terms and Conditions N/A   N/A   N/A 15 Schedule
of Security Deposits X         16 Schedule of Free Rent N/A   N/A   N/A 17 Any
Other Leases or Licenses Related to the Property N/A   N/A   N/A                
Property Information - Expenses           18 Real Estate Tax Bills (last 3
years) X         19 Property Tax Abatement Schedule N/A   N/A   N/A 20 Current
Property & Liability Insurance Certificates X         21 Schedule of Service
Contracts with Major Vendors (including actual contracts) X         22 Schedule
of Capital Expenditures (last 5 years & future) N/A   N/A   N/A 23 Schedule of
Tenant Improvements & Leasing Commissions (last 3 years & outstanding) X      
Provided outstanding TI & LC 24 Personal Property Owned/Leased by Seller X      
None 25 Description of Insurance Claims Made on Property Last Three Years X    
                    Property Information - General           26 Property Site
Plan & Floor Plans X         27 Description of Pending or Outstanding Litigation
Related to the Property N/A   N/A   Insurance Claimant Detail in Insurance
folder 28 Certificates of Occupancy X       Provided the only 2 they had 29
Notices of any Defaults Received From/Sent to Tenants, Contracts, Governmental
Entities         Made available at management office 30 As Built Plans X        
31 Contact Information for Firm with Up to Date CAD Drawings         Will not be
provided 32 Environmental Reports Available X         33 Common Area and
Reciprocal Operating and Maintenance Agreements N/A   N/A   N/A 34 If
Applicable, Flood Insurance Certifications for the Property and Other Flood
Related Materials         Buyer to handle during DD 35 Zoning Report / Zoning
Compliance Evidence         Buyer to handle during DD 36 Reciprocal Easement
Agreement (if applicable) X         37 Survey X         38 Property Management
Contact Information         Will not be provided 39 List of all Utilities on
Site and Contact Information for Providers         Buyer to handle during DD 40
Copies of Engineering, Inspection and Structural Reports N/A   N/A   N/A 41
Lease Abstracts N/A   N/A   Do not have 42 Schedule of existing building
violations, if any         None – aren't any that we are aware of, but double  
          checking 43 Roof Warranties         Already Provided 44 Property
Photos         Already Provided 45 Property Inventory List (if applicable)      
  We have already provided what we have 46 Electrical/Water/Gas Meter numbers
and locations X         47   Site Plan showing location of water shut off valves
        We have provided all of the site plans we have



 

39

 

 

EXHIBIT 9

 

ACKNOWLEDGEMENT OF RECEIPT OF PROPERTY INFORMATION

AND DUE DILIGENCE PERIOD COMMENCEMENT

 

By affixing its signature hereto, Seller hereby confirms that the Property
Information required per the terms set forth in the Agreement of Sale has been
delivered to Buyer via electronic access to Seller's Property Information as of
the Effective Date, as such term is defined in the Agreement of Sale. By
affixing its signature hereto, Buyer acknowledges receipt of the Property
Information and acknowledges that the Due Diligence Period will expire thirty
(30) days following the date Buyer signs this Acknowledgement.

 

Dated as of                             , 2014.

 

  SELLER:       CENTENNIAL PLAZA 555, LLC, an Oklahoma limited liability company
 

By: KRCX Oklahoma Realty, LLC, its sole member

 

        By:     Name:     Title:  

 

AGREED AND ACKNOWLEDGED BY:   BUYER:   AMERICAN REALTY CAPITAL IV, LLC, a
Delaware limited liability company   By:     Name:     Title:    

 



40

 

 

EXHIBIT 10

 

FORM OF AUDIT LETTER

 

[Date]

 

[Address of Buyer's Auditor]

 

We are providing this letter as an informational accommodation in connection
with your audit of the statement of revenues and certain expenses (the
"Statement") of Centennial Plaza, Oklahoma City, Oklahoma (the "Property") for
the period from _______________ to _______________.

 

We confirm, to our actual, current knowledge, without any duty of inquiry or
investigation, the following representation made to you during your audit:

 

1.          The Statement referred to above was prepared in material conformity
with sound accounting principles, consistently applied.

 

2.          We have no actual, current knowledge of any fraud affecting the
operations of the Property that had a material effect on the accuracy of the
Statement.

 

  SELLER:     ,   a            

 

  By:     Name:     Title:  

 

41

 

